Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00642-CV

                             Stacey VELASQUEZ and Saragosa Alaniz,
                     Individually and as Next Friends of the Minor Child, S.M.A.,
                                              Appellants

                                                  v.

                                        Nagakrishna REDDY,
                                             Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-05605
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 8, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).


                                                   PER CURIAM